Citation Nr: 0822736	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  02-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from October 1942 to June 1949 and from July 
1949 to August 1966.  The veteran died in November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 19, 
2006, which vacated a June 2005 Board decision and remanded 
the case for additional development.  The issue initially 
arose from a July 2000 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in February 2007.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1997 Board decision denied reopening a claim 
for entitlement to service connection for the cause of the 
veteran's death; the appellant did not appeal.

2.  Evidence added to the record since the October 1997 Board 
decision is neither cumulative nor redundant and by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant by 
correspondence dated in April 2007.  That letter notified the 
appellant of VA's responsibilities in obtaining information 
to assist in completing her claim and identified her duties 
in obtaining information and evidence to substantiate her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  In the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  

The notice requirements pertinent to the new and material 
evidence claim on appeal have been met and all identified and 
authorized records relevant to this matter have been 
requested or obtained.  Further attempts to obtain additional 
evidence as to this matter would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

New and Material Evidence Claims Prior to August 29, 2001

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted a request to reopen her claim in February 
2000.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held the claimant does not have to 
demonstrate that the new evidence would likely change the 
outcome of the prior denial; rather, it is only important 
that there be a complete record upon which the claim can be 
evaluated and that the new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  The Court has held 
that the credibility of evidence must be presumed for the 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In an October 1997 decision the Board denied reopening a 
claim for entitlement to service connection for the cause of 
the veteran's death.  The Board, in essence, found that new 
and material evidence demonstrating the veteran's 
cardiovascular disease or hypertension was incurred during 
active service had not been received.  The appellant did not 
appeal this decision and it became final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).

The evidence of record at the time of the October 1997 Board 
decision included a certificate of death noting that the 
veteran died of cardiac arrest due to ventricular arrhythmia 
and myocardial infarction.  Other significant factors 
contributing to death but not resulting in the underlying 
cause of death included status post inferior posterior 
myocardial infarction with right ventricular infarction in 
September 1992.  

At the time of his death, the veteran was not service 
connected for any disability.  Service medical records are 
negative for evidence of abnormalities or diagnosis of any 
type of heart disease or cardiovascular disability.  The 
post-service medical records showed treatment for various 
maladies, including hypertension and cardiovascular 
accidents, the first occurring in 1974 nearly eight years 
after the veteran's discharge from service.  The reports 
showed a history of cardiovascular accidents in 1984, 1986, 
and 1992, and possibly in 1993, the last of which was 
indicated on the Certificate of Death.  In a September 1995 
statement the veteran's private cardiologist, in essence, 
concluded that the veteran's coronary artery disease should 
be considered service related because of the issuance of 
tobacco products and a high-fat diet during active service.

The evidence received since the October 1997 Board decision 
includes additional lay statements from the veteran's family 
and private medical evidence indicating he may have had PTSD.  
In an August 2007 statement Dr. P.J.R. found that service 
medical records describing "flight fatigue" and 
"operational fatigue" clearly showed nervousness and 
recurrent flashbacks typical of post-traumatic stress 
disorder (PTSD) had persisted.  It was indicated that studies 
showed a relationship between PTSD and deaths as a result of 
coronary artery disease.  This evidence is neither cumulative 
nor redundant and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim must be reopened and re-adjudicated on 
the merits.


ORDER

New and material evidence was received to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death; to this extent the appeal is allowed.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate the service connection claim by 
correspondence dated in March 2007.

In this case, additional evidence was received pertinent to 
the issue on appeal by VA in August 2007 and October 2007.  
In an August 2007 statement Dr. P.J.R. noted that service 
medical records described "flight fatigue" and 
"operational fatigue" that clearly showed nervousness and 
recurrent flashbacks typical of PTSD had persisted.  It was 
noted that a recently published prospective study clearly 
demonstrated a significant correlation between PTSD symptoms 
and nonfatal heart attacks and deaths from coronary artery 
disease.  The physician also stated the case should be based 
upon the diagnosis of PTSD and suggested that the appellant 
solicit friends and relatives to provide evidence in support 
of a diagnosis of PTSD.  Additional statements from the 
veteran's relatives were received by VA in October 2007, 
without waiver of agency of original jurisdiction 
consideration.  Therefore, the case must be remanded for 
additional development.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should make an attempt to 
secure the veteran's service personnel 
records through official channels.

3.  The veteran's claims file should be 
reviewed by a VA psychiatrist.  Based on 
a review of the record, the psychiatrist 
is requested to opine (1) whether the 
veteran suffered from PTSD as a result of 
military service.  In providing an 
opinion, the examiner is requested to 
cite specific evidence in support of the 
opinion rendered.  (2)  If the examiner 
concludes that the veteran suffered from 
PTSD as a result of military service, 
then an opinion is requested regarding 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that the veteran's cause 
of death (cardiovascular) was either 
caused or materially affected by post-
traumatic stress disorder incurred as a 
result of active service.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


